DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on September 1, 2022. 
	Claims 1-6 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-6 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
	Applicant argues, with respect to claim 1, that the combined teachings of Harada and Yoshida do not consider selectively supplying electric power to each of the cell units.
	Harada teaches selectively supplying electric power to a battery (30) (Par.40 and 47, Preventing power supply to the battery or regulating power amount supplied to the battery.).
	Harada does not explicitly teach the battery comprises a plurality of cell units connected in series. 
Yoshida teaches a battery (battery pack) mounted on a vehicle (Par.125) (Fig.10), the battery (battery pack) having cells connected in series, the cells being configured as cell units each including at least one of the cells (Par.75).
 	The combination of Harada and Yoshida recite the claim limitation of selectively supplying electric power to each of the cell units of a battery.	
	It appears applicant is interpreting “selectively supplying electric power to each of the cell units” as individually supplying electric power to each of the cell units. However, the claim limitation “selectively” is interpreted as either providing power to the battery and all cell units as a whole, or preventing power supply to the battery and all cell units as a whole.  That is, there is a “selection” between charging and not charging. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first electric power adjustment unit” in claims 1-2; “second electric power adjustment unit” in claim 1;  and “power storage unit” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the first power adjustment unit is implemented by a DC/DC converter in Page 2, Lines 30-31; the second power adjustment unit is implemented by a DC/DC converter in Page 4, Lines 17-18; and the power storage unit includes at least one of a condenser, a capacitor, and a lithium ion battery in Page 8, Lines 27-28.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (2017/0267113) and Yoshida et al. (2020/0220119). 
Claim 1: Harada teaches a charging device that charges a battery (30) mounted in a vehicle (Par.34) (Fig.1), the charging device comprising: 5a solar battery (10) (Par.37); and a charging circuit (60) configured to selectively supply electric power generated by the solar battery (10) to the battery (30) (Par.40 and 47), wherein the charging circuit (60) includes: a first electric power adjustment unit (61) configured to adjust electric power 10generated by the solar battery (10) into first electric power, and output the first electric power (Par.46), at least one second electric power adjustment unit (62) configured to adjust the first electric power, which is output by the first electric power adjustment unit (61), into second electric power, and supply the second electric power to the battery (30) (Par.47), and a power storage unit (20) provided between the first electric power adjustment 15unit (61) and the at least one second electric power adjustment unit (62) and configured to store the first electric power output by the first electric power adjustment unit (61) (Par.46).  
Harada does not explicitly teach the battery having cells connected in series, the cells being configured as cell units each including at least one of the cells.
Yoshida teaches a battery (battery pack) mounted on a vehicle (Par.125) (Fig.10), the battery (battery pack) having cells connected in series, the cells being configured as cell units each including at least one of the cells (Par.75).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yoshida in the system of Harada to have had appropriately set a battery capacity according to the amount of cell units connected in series in the battery (Par.75).
Claim 2: Harada and Yoshida teach the limitation of claim 1 as disclosed above. Harada teaches wherein the first electric power adjustment unit (61) operates such that electric power generated 20by the solar battery (10) is maximized (Par.53).  
Claim 3: Harada and Yoshida teach the limitation of claim 1 as disclosed above. Harada teaches wherein the power storage unit (20) includes at least a lithium ion battery (Par.38).  
Claim 4: Harada and Yoshida teach the limitation of claim 1 as disclosed above.  Harada teaches wherein the battery (30)  is connected to a main power circuit configured to supply electric power of the battery (30) to an electric motor (35) configured to drive the vehicle (Par.40-41).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (2017/0267113) and Yoshida et al. (2020/0220119) as applied to claim 1 above, and further in view of van Zwam et al. (2014/0145670).
Claim 5: Harada and Yoshida teach the limitation of claim 1 as disclosed above.  The combination of Harada and Yoshida does not explicitly teach the charging circuit is configured to selectively supply the electric power to each of the cell units in a manner to preferentially supply the electric power to the cell unit whose charge amount is small such that voltages of the battery cell units are substantially equal to one another.
van Zwam teaches a battery (20) having cells connected in series (Fig.3), the cells being configured as cell units (31-38) each including at least one of the cells (Par.20); a charging circuit configured to selectively supply electric power to each of the cell units (31-38) in a manner to preferentially supply the electric power to the cell unit whose charge amount is small (below-average) such that voltages of the battery cell units (31-38) are substantially equal to one another (Par.31-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of van Zwam in the combination of Harada and Yoshida to have had prevented one or more cells from becoming overcharged or undercharged, either of which can lead to failure of the battery (Par.6, Lines 10-16).
Claim 6: Harada and Yoshida teach the limitation of claim 1 as disclosed above.  The combination of Harada and Yoshida does not explicitly teach the at least one second electric power adjustment unit comprises a plurality of second electric power adjustment units, each of the plurality of second electric power adjustment units is configured to supply the second electric power to at least one cell unit among the cell units, and the charging circuit is configured to selectively control each of the plurality of second electric power adjustment units.
van Zwam teaches a plurality of electric power adjustment units (41-48), each of the plurality of electric power adjustment units (41-48) is configured to supply the electric power to at least one cell unit among the cell units (31-38) (Par.22), and a charging circuit is configured to selectively control each of the plurality of electric power adjustment units (41-48) (Abstract) (Par.21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of van Zwam in the combination of Harada and Yoshida to have had provided a desired level of energy for each individual cell (Par.31, Lines 14-21) thereby preventing overcharging of cells in the battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859   


/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859
September 29, 2022